 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VIRGIL DOUGLAS RANDALL,                           No. 2:17-cv-0929 TLN CKD P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO STATE PRISON--
      FOLSOM,
15
                         Defendant.
16

17           Plaintiff is a California prisoner proceeding pro se and seeking relief pursuant to 42

18   U.S.C. § 1983. On July 9, 2018, the court screened plaintiff’s amended complaint, as the court is

19   required to do under 28 U.S.C. § 1915(A), and dismissed with leave to amend. Plaintiff has now

20   filed a second amended complaint.

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

26           In the court’s June 23, 2017 order dismissing plaintiff’s original complaint with leave to

27   amend, plaintiff was informed and instructed as follows:

28   /////
                                                        1
 1                 The court finds the allegations in plaintiff’s complaint either do not
                   have facial plausibility or are so vague that the complaint fails to state
 2                 a claim upon which relief can be granted. Although the Federal
                   Rules of Civil Procedure adopt a flexible pleading policy, a
 3                 complaint must give fair notice and state the elements of the claim
                   plainly and succinctly. Jones v. Community Redev. Agency, 733
 4                 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least some
                   degree of particularity overt acts which defendants engaged in that
 5                 support plaintiff’s claim. Id. Plaintiff’s complaint must be
                   dismissed. The court will, however, grant leave to file an amended
 6                 complaint.

 7                 If plaintiff chooses to amend the complaint, plaintiff must
                   demonstrate how the conditions complained of have resulted in a
 8                 deprivation of plaintiff’s constitutional rights. See Ellis v. Cassidy,
                   625 F.2d 227 (9th Cir. 1980). Also, plaintiff’s amended complaint
 9                 must allege in specific terms how each named defendant is involved.
                   There can be no liability under 42 U.S.C. § 1983 unless there is some
10                 affirmative link or connection between a defendant’s actions and the
                   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976).
11                 Furthermore, vague and conclusory allegations of official
                   participation in civil rights violations are not sufficient. Ivey v. Board
12                 of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

13                 To the extent plaintiff complains about harmful conditions of
                   confinement, plaintiff is informed that the Eighth Amendment’s
14                 prohibition against cruel and unusual punishment imposes on prison
                   officials, among other things, a duty to “take reasonable measures to
15                 guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S.
                   825, 832 (1991) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27
16                 (1984)). An inmate’s Eighth Amendment rights are violated by a
                   prison official if that official exposes an inmate to a “substantial risk
17                 of serious harm,” while displaying at least “deliberate indifference”
                   to that risk. Id. at 834.
18

19          In the court’s July 9, 2018 order dismissing plaintiff’s amended complaint with leave to

20   amend, plaintiff was informed and instructed as follows:

21
                   In his amended complaint, plaintiff seeks one billion dollars for
22                 “unconstitutional,” “hazardous,” and “dangerous” living conditions.
                   Plaintiff elaborates only by indicating his issues are with the food he
23                 is being provided and with attempted assaults.

24                 As with plaintiff’s original complaint, the allegations in plaintiff’s
                   amended complaint are so vague that it fails to state a claim upon
25                 which relief can be granted. The amended complaint must be
                   dismissed, but the court will provide plaintiff one more opportunity
26                 to cure the defects in his pleadings. Plaintiff should review the
                   instructions identified above as to the contents of his second
27                 amended complaint.

28
                                                        2
 1            In the second amended complaint, plaintiff again challenges various aspects of his

 2   conditions of confinement including medical care, nutrition and the conduct of prison staff. For

 3   the third time, plaintiff’s allegations fail to state a claim upon which relief can be granted. First,

 4   the only defendant named by plaintiff is California State Prison, Sacramento (CSP-Sac), but CSP-

 5   Sac is immune from suit under the Eleventh Amendment. Alabama v. Pugh, 438 U.S. 781 (1978)

 6   (per curiam). Second, while plaintiff asserts he has been damaged in various ways, he fails to

 7   attribute any injury to any specific act of any possible defendant.

 8            In light of the foregoing, plaintiff’s second amended complaint must be dismissed.

 9   Considering the instructions provided to plaintiff upon the dismissal of his original and first

10   amended complaints, and that plaintiff has not been able to state an actionable claim either in his

11   amended or second amended complaints by linking any injury suffered to the conduct of a prison

12   official or employee, granting leave to file a third amended complaint appears futile.

13            In accordance with the above, IT IS HEREBY RECOMMENDED that:

14            1. Plaintiff’s second amended complaint be dismissed; and

15            2. This case be closed.

16            These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

18   being served with these findings and recommendations, plaintiff may file written objections with

19   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
21   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

22   1991).

23   Dated: February 21, 2019
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26   1
     rand0929.frs
27

28
                                                         3
